UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file: number 001-34028 AMERICAN WATER WORKS COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 51-0063696 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1025 Laurel Oak Road, Voorhees, NJ (Address of principal executive offices) (Zip Code) (856) 346-8200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.).¨YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 30, 2015 Common Stock, $0.01 par value per share 179,469,453 shares (excludes 1,284,912 treasury shares at October 30, 2015) TABLE OF CONTENTS AMERICAN WATER WORKS COMPANY, INC. REPORT ON FORM 10-Q FOR THE QUARTER ENDED September 30, 2015 INDEX PART I. FINANCIAL INFORMATION 2 ITEM1. CONSOLIDATED FINANCIAL STATEMENTS 2 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 37 ITEM4. CONTROLS AND PROCEDURES 37 PART II. OTHER INFORMATION 38 ITEM1. LEGAL PROCEEDINGS 38 ITEM1A. RISK FACTORS 40 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 40 ITEM3. DEFAULTS UPON SENIOR SECURITIES 41 ITEM4. MINE SAFETY DISCLOSURES 41 ITEM5. OTHER INFORMATION 41 ITEM6. EXHIBITS 42 SIGNATURES 43 EXHIBITS INDEX EXHIBIT 3.1 EXHIBIT 3.2 EXHIBIT 4.1 EXHIBIT 4.2 EXHIBIT 4.3 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 EXHIBIT 101 i PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS American Water Works Company, Inc. and Subsidiary Companies Consolidated Balance Sheets (Unaudited) (In thousands, except per share data) September30, December31, ASSETS Property plant and equipment Utility plant—at original cost, net of accumulated depreciation of $4,219,736 at September 30 and $3,991,680 at December 31 $ $ Nonutility property, net of accumulated depreciation of $262,480 at September 30 and $248,341 at December 31 Total property, plant and equipment Current assets Cash and cash equivalents Restricted funds Accounts receivable Allowance for uncollectible accounts ) ) Unbilled revenues Income taxes receivable Materials and supplies Deferred income taxes Other Total current assets Regulatory and other long-term assets Regulatory assets Restricted funds Goodwill Other Total regulatory and other long-term assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 American Water Works Company, Inc. and Subsidiary Companies Consolidated Balance Sheets (Unaudited) (In thousands, except per share data) September30, December31, CAPITALIZATION AND LIABILITIES Capitalization Common stock ($0.01 par value, 500,000 shares authorized, 180,677 shares issued at September 30 and 179,462 at December 31) $ $ Paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock ) ) Total common stockholders' equity Long-term debt Redeemable preferred stock at redemption value Total capitalization Current liabilities Short-term debt Current portion of long-term debt Accounts payable Taxes accrued Interest accrued Other Total current liabilities Regulatory and other long-term liabilities Advances for construction Deferred income taxes Deferred investment tax credits Regulatory liabilities Accrued pension expense Accrued postretirement benefit expense Other Total regulatory and other long-term liabilities Contributions in aid of construction Commitments and contingencies (See Note 9) — — TOTAL CAPITALIZATION AND LIABILITIES $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 American Water Works Company, Inc. and Subsidiary Companies Consolidated Statements of Operations and Comprehensive Income (Unaudited) (In thousands, except per share data) For the Three Months Ended September 30, For the Nine Months Ended September 30, Operating revenues $ Operating expenses Operation and maintenance Depreciation and amortization General taxes Gain on asset dispositions and purchases ) Total operating expenses, net Operating income Other income (expenses) Interest, net ) Allowance for other funds used during construction Allowance for borrowed funds used during construction Amortization of debt expense ) Other, net ) ) ) Total other income (expenses) Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Loss from discontinued operations, net of tax — ) — ) Net income $ Other comprehensive income (loss), net of tax: Pension amortized to periodic benefit cost: Prior service cost, net of tax of $25 and $26 for the three months and $75 and $79 for the nine months, respectively 39 41 Actuarial loss (gain), net of tax of $833 and $(4) for the three months and $2,497 and $(14) for the nine months, respectively (7 ) ) Foreign currency translation adjustment ) Unrealized gain (loss) on cash flow hedge, net of tax of $10 and $(439) for the three months and $31 and $(439) for the nine months, respectively 19 ) 58 ) Total other comprehensive income (loss), net of tax ) ) Comprehensive income $ Basic earnings per share: (a) Income from continuing operations $ Loss from discontinued operations, net of tax $ $ ) $ $ ) Net income $ Diluted earnings per share: (a) Income from continuing operations $ Loss from discontinued operations, net of tax $ $ ) $ $ ) Net income $ Average common shares outstanding during the period Basic Diluted Dividends declared per common share $ (a) Amounts may not sum due to rounding. The accompanying notes are an integral part of these consolidated financial statements. 4 American Water Works Company, Inc. and Subsidiary Companies Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile to net cash flows provided by operating activities Depreciation and amortization Deferred income taxes and amortization of investment tax credits Provision for losses on accounts receivable Allowance for other funds used during construction ) ) Gain on asset dispositions and purchases ) ) Pension and non-pension postretirement benefits Other non-cash, net ) Changes in assets and liabilities Receivables and unbilled revenues ) ) Taxes accrued, including income taxes Pension and non-pension postretirement benefit contributions ) ) Accounts payable and accrued expenses Other current assets and liabilities, net Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures ) ) Acquisitions and related costs ) ) Proceeds from sale of assets Removal costs from property, plant and equipment retirements, net ) ) Net funds released (restricted) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt Repayment of long-term debt ) ) Proceeds from short-term borrowings with maturities greater than three months Repayment of short-term borrowings with maturities greater than three months ) ) Net short-term repayments with maturities less than three months ) ) Proceeds from issuances of employee stock plans and dividend reinvestment plan Advances and contributions for construction, net of refunds of $17,057 and $16,305 at September 30, 2015 and 2014, respectively Debt issuance costs ) ) Dividends paid ) ) Anti-dilutive share repurchase ) — Tax benefit realized from equity compensation Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing activity: Capital expenditures acquired on account but unpaid at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 American Water Works Company, Inc. and Subsidiary Companies Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) (In thousands) CommonStock Accumulated Other Treasury Stock Total Shares Par Value Paid-in Capital Accumulated Deficit Comprehensive Loss Shares At Cost Stockholders' Equity Balance at December 31, 2014 $ $ $ ) $ ) ) $ ) $ Cumulative effect of change in accounting principle — — — ) — — — ) Net income — Direct stock reinvestment and purchase plan, net of expense of $38 66 — Employee stock purchase plan 70 1 — Stock-based compensation activity 11 ) — ) ) Repurchase of common stock — ) ) ) Other comprehensive income, net of tax of $2,603 — Dividends — — — ) — — — ) Balance at September 30, 2015 $ $ $ ) $ ) ) $ ) $ CommonStock Accumulated Other Treasury Stock Total Shares Par Value Paid-in Capital Accumulated Deficit Comprehensive Loss Shares At Cost Stockholders' Equity Balance at December 31, 2013 $ $ $ ) $ ) ) $ ) $ Net income — Direct stock reinvestment and purchase plan, net of expense of $22 34 — Employee stock purchase plan 75 1 — Stock-based compensation activity 8 ) — ) ) Other comprehensive loss, net of tax of $(374) — ) — — ) Dividends — — — ) — — — ) Balance at September 30, 2014 $ $ $ ) $ ) ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 American Water Works Company, Inc. and Subsidiary Companies Notes to Consolidated Financial Statements (Unaudited) (In thousands, except per share data) Note 1: Basis of Presentation The unaudited consolidated financial statements provided in this report include the accounts of American Water Works Company, Inc. and all of its subsidiaries in which a controlling interest is maintained (collectively, “American Water or the “Company”) after the elimination of intercompany accounts and transactions. The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial reporting and with the rules and regulations for reporting on Form 10-Q. Accordingly, they do not contain certain information and disclosures required by GAAP for comprehensive financial statements. In the opinion of management, all adjustments necessary for a fair statement of the financial position at September30, 2015 and results of operations and cash flows for all periods presented have been made. All adjustments are of a normal, recurring nature, except as otherwise disclosed. The Consolidated Balance Sheet as ofDecember31, 2014 is derived from the Company's audited consolidated financial statements atDecember31, 2014. The unaudited financial statements and notes included in this report should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December31, 2014 which provides a more complete discussion of the Company’s accounting policies, financial position, operating results and other matters. The results of operations for interim periods are not necessarily indicative of the results that may be expected for the year, due primarily to the seasonality of the Company’s operations. Effective July 8, 2015, the Company acquired a ninety-five percent interest in Water Solutions Holdings, LLC (the “Keystone Acquisition”), including its wholly owned subsidiary, Keystone Clearwater Solutions, LLC. The Company also entered into an agreement, whereby it has the option to acquire from the minority owners, and the minority owners have the option to sell to the Company, the remaining five percent interest at fair value upon the occurrence of certain triggering events or at defined dates of December 31, 2016 and December 31, 2018. As the noncontrolling interest is redeemable at the option of the minority owners, the Company has classified the balance as redeemable noncontrolling interest, which is included in other long-term liabilities in the accompanying Consolidated Balance Sheets. The fair value of the redeemable noncontrolling interest was estimated to be $6,999 at the acquisition date. The net loss attributable to noncontrolling interest was $28 for the three and nine months ended September 30, 2015.
